Order entered July 30, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00805-CR
                                      No. 05-18-00830-CR

                             ROBERT RICHARDSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F15-76782-U & F17-18579-U

                                            ORDER
       The judgments in the above appeals were entered June 15, 2018. Because no motion for

new trial was filed in either case, the notices of appeal were due on July 16, 2018. See TEX. R.

APP. P. 4.1, 26.2. The notice of appeal in appellate cause number 05-18-00805-CR was timely

filed on July 9, 2018. In appellate cause number 05-18-00830-CR, the notice of appeal was filed

in the trial court on July 19, 2018, and a motion to extend time to file the notice of appeal was

filed in this Court on the same day. See TEX. R. APP. P. 26.3.

       We GRANT the motion for extension of time and ORDER the notice of appeal in

appellate cause number 05-18-00830-CR timely filed as of July 19, 2018.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE